Citation Nr: 9900620	
Decision Date: 01/12/99    Archive Date: 01/19/99

DOCKET NO.  97-09 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Entitlement to service connection for epilepsy, to include 
consideration of service connection for epilepsy secondary to 
malaria.  


ATTORNEY FOR THE BOARD

James J. Dunphy, Counsel


INTRODUCTION

The veteran served on active duty from December 1941 to 
August 1942, and from March 1945 to June 1946.  He was a 
prisoner of war (POW) of the Japanese from April 1942 to 
August 1942.  

This matter comes before the Board of Veterans Appeal 
(Board) on appeal from a December 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines.


FINDINGS OF FACT

1.  The veteran has not presented any medical evidence 
demonstrating the presence of epilepsy in service or for many 
years thereafter, nor has he presented any medical evidence 
demonstrating a nexus between any current epilepsy and the 
incidents of service.  

2.  The veteran has not presented any medical evidence 
demonstrating that an epilepsy disorder was caused or 
aggravated by a disorder of service origin.


CONCLUSION OF LAW

The veteran has not presented a well grounded claim with 
regard to the issue of entitlement to service connection for 
epilepsy.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§  1110, 1131 (West 1991).  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptoms after service is required 
for service connection.  38 C.F.R § 3.303(b) (1998).

However, the threshold question that must be resolved is 
whether the veterans claim of entitlement to service 
connection is well grounded; that is, whether it is 
plausible, meritorious on its own, or otherwise capable of 
substantiation.  See Chelte v. Brown, 10 Vet. App. 268, 270 
(1997) (citing 38 U.S.C.A. § 5107(a) and Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990)).  If the claim is not well-
grounded, the appeal fails and there is no further duty to 
assist in developing the facts pertinent to the claim.  See 
Anderson v. Brown, 9 Vet. App. 542, 546 (1996); see also Epps 
v. Gober, 126 F.3d 1464, 1468-69 (Fed. Cir. 1997).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); evidence of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence); and 
evidence of a nexus between the inservice disease or injury 
and the current disability (medical evidence).  See Caluza v. 
Brown, 7 Vet.App. 498, 506 (1995).

Where the determinant issue involves a question of a medical 
diagnosis or causation, competent medical evidence is 
necessary to establish a well grounded claim.  See Epps, 
supra (citing Caluza, supra, and Grottveit v. Brown, 
5 Vet.App. 91, 93 (1993)).  Lay assertion of medical 
causation or a medical diagnosis cannot constitute evidence 
to render a claim well grounded.  Grottveit, supra; 
Espiritu v. Derwinski, 2 Vet.App. 492, 494 (1992).

In this case, the veteran contends that he contracted 
epilepsy while a POW in 1942.  He further argues that his 
service-connected malaria caused the epilepsy.  However, a 
review of the service medical records does not demonstrate 
any symptomatology, diagnosis or treatment for epilepsy.  
Affidavits for Philippine Army Personnel dated in October 
1945 and March 1946 report no history of epilepsy.  
Similarly, the veteran submitted claims for service 
connection in December 1954 and February 1967, which did not 
include epilepsy.  

The veteran was furnished with a POW examination in March 
1996.  At that time, he reported a history of epilepsy, 
beginning in 1945.  He stated that he had one seizure a year, 
with the last seizure in April 1995.  He described the 
seizures as generalized, and, while dizziness was 
present, there were no headaches.  He reported a 1946 
vehicular accident with alleged injury to the head.  On 
examination, there was no neurological deficit.  

Pablo M. Reyes, M.D., indicated in a letter dated in July 
1996 that he treated the veteran on a number of occasions in 
February 1949.  At that time, the veteran demonstrated 
general body weakness accompanied by shaking of the upper and 
lower extremities and loss of consciousness.  The impression 
was mild form of epilepsy.  In a subsequent letter, dated in 
August 1996, Dr. Reyes indicated that all records of such 
treatment were either destroyed or transferred.  

The veteran was examined for compensation purposes by the VA 
in December 1997, at which time he reported fever and chills 
while a POW.  The diagnosis was no residuals of malaria at 
the time of examination.  

The veteran was again examined for compensation purposes by 
the VA in May 1998, at which time he complained that he had 
epilepsy, described as a unusual sensation and followed by a 
loss of consciousness for about three minutes.  Subsequently, 
there is a complete return of function.  He indicated that 
these attacks came about five to ten times a year.  No tonic-
clonic contractions were noted.  On examination, he was 
coherent and cooperative.  There was no cerebellar deficit.  
Motor and sensory testing was intact.  Deep tendon reflexes 
were symmetrical, and there were no pathological reflexes.  
The diagnosis was history of epilepsy.  The examiner 
concluded that epilepsy or seizure disorder secondary to 
malaria is rare.  It was usually the result of cerebral 
involvement (such as cerebral malaria) with complication.  
Inasmuch as the veterans history is only that of malaria, 
without other involvement, epilepsy is unlikely to be due to 
the service connected malaria.  

Considering first the veterans claim for service connection 
for epilepsy on a direct basis, the Board notes that a review 
of the veterans service medical records shows no 
symptomatology, diagnosis or treatment for any form of 
epilepsy.  Moreover, the veteran did not report epilepsy on 
either of his affidavits completed at the end of his period 
of service.  

Under the provisions of 38 C.F.R. §§ 3.307 and 3.309 (1998), 
incurrence of epilepsy may be presumed if the disorder 
manifests to a compensable degree within one year of service.  
The Board has considered the report of Dr. Reyes, who 
indicated that he treated the veteran for epilepsy in 
February 1949.  He further indicated that no records of this 
treatment were available for review, so the Board has no 
basis to determine if the disorder manifested to a 
compensable degree.  Even if this were the case, the 
treatment was more than one year after service, and therefore 
symptomatology so demonstrated cannot serve as the basis for 
presumptive service connection.  

The Board further notes that the veteran has not presented 
medical evidence demonstrating a nexus between any current 
epilepsy and the incidents of service.  The veteran reported 
epilepsy beginning in service in the history portion of the 
March 1996 POW examination.  However, unenhanced reports of 
history provided by the veteran cannot serve as the basis for 
rendering a claim well grounded.  LeShore v. Brown,  8 Vet. 
App. 206 (1995)  The additional examinations do not 
demonstrate that post service epilepsy is the result of 
service.  The sole basis for reaching such a conclusion would 
be the veterans testimony, unsupported by medical evidence.  
Such contentions cannot render a claim well grounded.  See 
Grottveit and Espiritu, both supra. 

Under such circumstances, the Board determines that the 
veterans claim for service connection for epilepsy on a 
primary basis is not plausible, and must be denied as not 
well grounded.  

The veteran has further contended that service connection for 
epilepsy is warranted on a secondary basis.  Service 
connection on a secondary basis is warranted when it is 
demonstrated that a disorder is proximately due to or the 
result of a disorder of service origin.  38 C.F.R. § 3.310 
(1998).  Additionally, when aggravation of a veterans non-
service-connected condition is proximately due to or the 
result of a service-connected condition, the veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet.App. 439, 
448 (1995) (en banc).  In this regard, the Board notes that 
service connection and a non compensable rating are in effect 
for malaria.  

A determination as to the etiological relationship between 
two disabilities is medical in nature, and hence is outside 
the expertise of the Board.  In reviewing the medical 
evidence, the Board observes that in the report of VA 
examination of May 1998, the examiner concluded that epilepsy 
or a seizure disorder secondary to malaria was rare.  After a 
review of the veterans history, the examiner further 
concluded that epilepsy was unlikely to be due to the service 
connected malaria.  While the veteran has presented lay 
evidence indicating that he developed epilepsy as a result of 
his service connected malaria, the fact still remains that 
the veteran is not a medical professional, and his 
allegations, unsupported by medical evidence, cannot render a 
claim well grounded, particularly when there is a competent 
medical opinion to the contrary.  See Grottveit and Espiritu, 
both supra.  Accordingly, the veterans claim for service 
connection for epilepsy on a secondary basis is not 
plausible, and must likewise be denied as not well grounded.  

The Board recognizes that this appeal is being disposed of in 
a manner that differs from that used by the RO.  The RO 
denied the veterans claim on the merits, while the Board has 
concluded that the claim is not well grounded.  However, the 
Court has held that when an RO does not specifically 
address the question whether a claim is well grounded but 
rather, as here, proceeds to adjudication on the merits, 
there is no prejudice to the veteran solely from the omission 
of the well grounded analysis.  See Meyer v. Brown, 9 
Vet.App. 425, 432 (1996).

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete the claim for 
service connection for the claimed disability.  See McKnight 
v. Gober, 131 F.3d 1483 (Fed. Cir. 1997) (citing Robinette v. 
Brown, 8 Vet. App. 69, 77-80 (1995)).  



ORDER

Service connection for epilepsy is denied.  



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
